UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported):June 10, 2010 LSB INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-7677 73-1015226 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) 73107 (Zip Code) Registrant's telephone number, including area code (405) 235-4546 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. On June 10, 2010, LSB Industries, Inc. (the “Company”) held its 2010 Annual Meeting of Stockholders.At the Annual Meeting, the stockholders elected four nominees to serve on the Board of Directors in the class whose term will expire in 2013, and ratified the appointment of Ernst & Young, LLP as the Company’s independent registered public accounting firm for 2010.The final voting results for each of these matters are set forth below. 1. Election of Directors: Nominee Number of Votes For Number of Votes Withheld Charles A. Burtch 15,001,021.5 1,292,594 Robert A. Butkin 13,521,976.5 2,771,639 Jack E. Golsen 14,942,695.5 1,350,920 Horace G. Rhodes 14,999,546.5 1,294,069 There were 2,959,774 broker non-votes on the proposal for election of directors. 2. Ratification of Appointment of Independent Registered Public Accounting Firm: Number of Votes For:18,060,122.5 Number of Votes Against:1,159,780 Number of Votes Abstaining:33,487 There were no broker non-votes on this matter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 11, 2010 LSB INDUSTRIES, INC. By: /s/ Tony M. Shelby Tony M.
